Citation Nr: 1418325	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for skin disorders.

5.  Entitlement to service connection for residuals of a stroke.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for acquired psychiatric disability including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a June 2009 rating decision, the RO denied service connection for cataracts, peripheral vascular disease of the bilateral lower extremities, a prostate disorder, a skin disorder, peripheral neuropathy of the bilateral lower extremities, and PTSD.  In an October 2009 rating decision, the RO denied service connection for residuals of a stroke.

The Veteran has had post-service psychiatric treatment, including inpatient treatment.  Clinicians have provided a number of different diagnoses.  The Veteran submitted a claim for service connection specifically for PTSD.  The RO denied service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the scope of a psychiatric disability claim includes any disability that may reasonably be encompassed by the claimant's description of that claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board is recharacterizing the issue to include both PTSD and other psychiatric disabilities.

In a January 2011 rating decision, the RO granted service connection for type II diabetes mellitus with erectile dysfunction.  That decision resolved the issue of service connection for those disorders.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

In statements dated in March 2013 and April 2013, the Veteran asserted that he had many disorders attributable to herbicide exposure in service, and that he had chronic obstructive pulmonary disease (COPD) and had recently been treated for pneumonia.  Thus, it appears that the issues of service connection for COPD and pneumonia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for skin disorders, peripheral neuropathy of the bilateral lower extremities, and psychiatric disability including PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not have any cataracts during service.

2.  The Veteran's cataracts, which were found many years after service, are not related to any disease or injury in service or to his herbicide exposure in service, and are not causally related to or worsened by his diabetes.

3.  The Veteran's peripheral vascular disease of the lower extremities had onset in 2002, after service and before the 2009 diagnosis of his diabetes.

4.  The Veteran's peripheral vascular disease of the lower extremities is not related to his herbicide exposure in service, and has not been caused or worsened by his diabetes.

5.  The Veteran does not have prostate cancer, and his enlarged prostate, which was found many years after service, is not related to any disease or injury in service or to his herbicide exposure in service, and is not causally related to or worsened by his diabetes.

6.  The Veteran's 2009 stroke occurred after service and before diagnosis of diabetes, is not related to his herbicide exposure in service, and has not been caused or worsened by his diabetes.


CONCLUSIONS OF LAW

1.  The Veteran's cataracts were not incurred or aggravated in service, were not caused by herbicide exposure in service, and were not proximately caused by or aggravated by his diabetes.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.310 (2013).

2.  The Veteran's peripheral vascular disease of the bilateral lower extremities was not incurred or aggravated in service, was not caused by herbicide exposure in service, and was not proximately caused by or aggravated by his diabetes.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.310.

3.  The Veteran's prostate disorder was not incurred or aggravated in service, was not caused by herbicide exposure in service, and was not proximately caused by or aggravated by his diabetes.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.310.

4.  The Veteran's stroke and any residuals of that stroke were not incurred or aggravated in service, were not caused by herbicide exposure in service, and were not proximately caused by or aggravated by his diabetes.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in November 2008, January 2009, and July 2009, before the rating decisions denying the claims on appeal.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection, including service connection on direct and secondary bases, service connection as related to exposure to herbicides, and service connection for PTSD.  The letters informed the Veteran how VA assigns disability ratings and effective dates.  The letters also stated who was to provide the evidence.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, statements from the Veteran, and reports of VA examinations.  The Veteran has had VA medical examinations that addressed his claims for service connection for cataracts, peripheral vascular disease of the bilateral lower extremities, and stroke residuals. As for his prostate disorder, since there is no persuasive evidence of in-service symptoms or any competent evidence of a possible relationship between the condition and service, an examination is not needed.

With respect to the issues that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of those issues on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Cataracts

The Veteran essentially contends that he developed cataracts as a result of events, including herbicide exposure, during service, or as secondary to a service-connected disability.  He has service-connected type II diabetes mellitus.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases may be presumed to be service connected if manifest to a compensable degree within a specified period after separation from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b).

Under certain circumstances, service connection for specific diseases, including type II diabetes mellitus, may be presumed if a veteran was exposed during service 
to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for diabetes mellitus will be presumed if that disease becomes manifest to a degree of 10 percent disabling at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The Veteran served in Vietnam in parts of 1966 and 1967.  It is presumed that he was exposed during service to herbicides, including Agent Orange.  Cataracts, however, are not among the disorders, listed under 38 C.F.R. §  3.309(e), for which service connection is presumed in veterans exposed to herbicides.  Service connection thus may not be presumed for the Veteran's cataracts based on his herbicide exposure.  The establishment of service connection for his cataracts requires direct evidence that they developed as a result of herbicide exposure in service, direct evidence that they were incurred or aggravated in service, or evidence that they are secondary to a service-connected disability.

The Veteran does not contend, and medical records do not suggest, that he had cataracts during service.  He has reported that he was treated for a cataract after service.  He stated that in 1986 he realized that he was unable to see out of his right eye.  He was found to have a cataract in that eye.  He underwent surgery to remove the cataract and implant a posterior chamber intraocular lens (PCIOL).

In VA treatment in March 2009, the Veteran reported bleeding in his right eye.  A treating physician diagnosed a right subconjunctival hemorrhage.  In a May 2010 ophthalmology consultation, the Veteran reported progressive loss of vision.  He related the history of the right eye PCIOL placement.  The physician found a very mild dislocation of the PCIOL.  In addition, the physician observed a cataract in the Veteran's left eye.

The Veteran had a VA eye examination in November 2010.  He reported experiencing progressive blurring of his vision from 2008 forward.  He also stated that he had photophobia and occasional diplopia.  The examiner found that the PCIOL in the Veteran's right eye was dislocated, and that the dislocation was the cause of his blurred vision.  The examiner found that the Veteran did not have diabetic retinopathy.

There is no evidence that any cataract became manifest during the Veteran's service.  The Veteran is competent to report symptoms he has experienced.  As he does not have medical training, his contentions regarding the causation of disorders are not competent evidence regarding causation.  There is no medical evidence of a relationship between any event in service, including herbicide exposure, and the right eye cataract that was found and removed in 1986, or the left eye cataract noted in 2010.  There is no medical evidence that the Veteran's diabetes contributed to causing or has aggravated any cataract, cataract residuals, or other eye disorder.  The preponderance of the evidence, then, is against service connection, on any basis, for the Veteran's cataracts.

Peripheral Vascular Disease of the Bilateral Lower Extremities

The Veteran is seeking service connection for peripheral vascular disease.  He essentially contends that ongoing manifestations and residuals of his peripheral vascular disease are related to service, to herbicide exposure in service, or to his service-connected diabetes.

The Veteran does not contend, and medical records do not suggest, that he had a diagnosis or signs of peripheral vascular disease during service.  Private treatment records from 2002 reflect that he developed claudication in the lower extremities.  Physicians determined that the claudication was due to a vascular disorder.  Testing showed atherosclerotic irregularity, stenosis of the arterial system of the lower extremities, and aortoiliac occlusive disease.  In June 2002, the Veteran underwent aortobifemoral bypass graft surgery.  There is no evidence that the vascular disorder found and addressed in 2002 became symptomatic during the Veteran's service in the 1960s.

Peripheral vascular disease is not one of the disorders, listed at 38 C.F.R. § 3.309(e), for which service connection is presumed in veterans with service exposure to herbicides.  While ischemic heart disease is among the disorders for which service connection is presumed in veterans with service exposure to herbicides, VA regulations specifically note that peripheral vascular disease is not considered ischemic heart disease for those purposes.  See 38 C.F.R. § 3.309(e), Note 3.  There is no direct evidence or opinion supporting a connection between the Veteran's herbicide exposure in service and the development of peripheral vascular disease in 2002.

The Veteran had a VA diabetes examination in November 2010.  The examining physician reported having reviewed the Veteran's claims file.  The examiner concluded that the Veteran's vascular disorder, aortoiliac bypass, and any residuals thereof, are not complications of his diabetes.  The examiner explained that the vascular disorder occurred before the diabetes, which was diagnosed in late 2009.  The examiner stated that the Veteran's diabetes increases the likelihood of progression of peripheral vascular disease and future vascular events.

The 2010 medical opinion has a reasonable basis, and is persuasive.  
The preponderance of the evidence is against the Veteran's diabetes having proximately caused his peripheral vascular disease.  The VA examiner noted that the Veteran's diabetes increases the likelihood risk of progression of peripheral vascular disease and additional vascular events.  The claims file does not contain evidence, however, that the Veteran's vascular disease has worsened, or that he has had additional vascular events.  Therefore, service connection for peripheral vascular disease as secondary to diabetes is not warranted.  The Board denies service connection, on any basis, for peripheral vascular disease.

Prostate Disorder

The Veteran is seeking service connection for a prostate disorder.  VA treatment records from 2008 forward show treatment for benign prostatic hypertrophy.  In May 2010, the Veteran wrote that for several years he had been taking medications to address an enlarged prostate.  The Veteran essentially contends that a current prostate disorder is related to service, to herbicide exposure in service, or to his service-connected diabetes.

Prostate cancer is among the disorders for which service-connection is presumed in veterans with service exposure to herbicides.  The Veteran does not, however, have prostate cancer.  Other prostate disorders, including benign prostatic hypertrophy, are not included in the list of presumptively service-connected disorders.  See 38 C.F.R. § 3.309(e).  Service connection for a prostate disorder other than prostate cancer thus may not be presumed based on his herbicide exposure.  The establishment of service connection for his prostate disorder requires direct evidence that it developed as a result of herbicide exposure in service, direct evidence that it was incurred or aggravated in service, or evidence that it is secondary to a service-connected disability.

The Veteran does not contend, and medical records do not suggest, that he had any prostate symptoms during service.  There is no suggestion in the medical evidence of a relationship between any event in service, including herbicide exposure, and the current prostate disorders noted many years after service.  There is no medical evidence that the Veteran's diabetes contributed to causing or has aggravated any prostate disorder.  The Veteran is not competent to opine on these questions since they involve a complex medical question as to etiology.  The preponderance of the evidence, then, is against service connection, on any basis, for the Veteran's prostate disorder. 

Residuals of a Stroke

The Veteran is seeking service connection for residuals of a stroke (cerebrovascular accident) reportedly discovered during treatment in 2009.  The Veteran does not contend, and medical records do not suggest, that he had a stroke during his service.  Cerebrovascular accident is not one of the disorders, listed at 38 C.F.R. § 3.309(e), for which service connection is presumed in veterans with service exposure to herbicides.  While ischemic heart disease is among the disorders for which service connection is presumed in veterans with service exposure to herbicides, VA regulations specifically note that stroke is not considered ischemic heart disease for those purposes.  See 38 C.F.R. § 3.309(e), Note 3.  In any case, the Veteran has not asserted that the stroke found in 2009 is related to his herbicide exposure during service.  Since the Veteran sought service connection for stroke residuals, service connection has been established for his diabetes.  The Board will consider whether service connection is warranted for a stroke and stroke residuals as secondary to diabetes.

The Veteran indicated that doctors found evidence of a stroke during his treatment in 2009 at the VA Medical Center (VAMC) in Iowa City, Iowa.  The Veteran received treatment at that VAMC in March and April 2009.  He was admitted for mental health treatment.  CT imaging of his head showed abnormalities described as evidence of possible subdural bleeding or hematoma.  

In the November 2010 VA diabetes examination, the examiner found that VA treatment records did not clarify whether the Veteran had a stroke.  Based on the records and the Veteran's account, however, the examiner concluded that the Veteran had a hemorrhagic cerebrovascular accident.  The examiner expressed the opinion that the Veteran's stroke was not a complication of his diabetes.  The examiner explained that the stroke occurred prior to the onset of the diabetes, which was diagnosed later in 2009.  The examiner noted that the presence of the Veteran's diabetes does increase the risk of future cerebrovascular accidents.

There is no contention or indication that the Veteran's 2009 stroke occurred in service or is related to his herbicide exposure in service.  The 2010 medical opinion has a reasonable basis, and is persuasive.  The preponderance of the evidence is against the Veteran's diabetes having proximately caused his stroke.  While the VA examiner noted that the Veteran's diabetes increases the risk of additional strokes, there is no evidence that his diabetes has worsened any residuals of the 2009 stroke.  Service connection for stroke residuals as secondary to diabetes is not warranted, then.  The Board therefore denies service connection for residuals of a stroke.


ORDER

Entitlement to service connection for cataracts is denied.

Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities is denied.

Entitlement to service connection for a prostate disorder is denied.

Entitlement to service connection for residuals of a stroke is denied.


REMAND

The Board is remanding, for the development of additional evidence, the issues of service connection for skin disorders, peripheral neuropathy of the bilateral lower extremities, and psychiatric disability to include PTSD.

The Veteran is seeking service connection for skin disorders, including rashes and a basal cell carcinoma.  The skin disorders porphyria cutanea tarda, chloracne, and other acneform disease consistent with chloracne, are listed at 38 C.F.R. § 3.309(e) as disorders for which service connection is presumed service-connected in veterans with service exposure to herbicides.  The Veteran reports that he has had rashes intermittently since separation from service.  He states that over the years since service he has seen dermatologists to treat rashes.  Medical records show that in 2009 a lesion on the Veteran's face was identified as a basal cell carcinoma, and was removed.  The claims file does not contain records of dermatology treatment for rashes.  The Board will remand the issue to provide the Veteran an opportunity to identify dermatologists who treated him for rashes and to seek records of that treatment.  The Veteran has not had a VA examination that addressed his skin disorders service connection claim.  On remand, the Veteran is to receive a VA skin examination, with review of the record, diagnosis of current skin disorders, and opinion as to the likely etiology of current disorders.

The Veteran is seeking service connection for peripheral neuropathy of the bilateral lower extremities, essentially as secondary to his diabetes.  A VA diabetes examination in November 2010 partially addressed this issue, but left some question as to whether the Veteran has peripheral neuropathy of the lower extremities.  Since that examination, the RO established service connection for the Veteran's diabetes.  The Board will remand the issue for a new examination to clarify whether the Veteran has peripheral neuropathy of the lower extremities, and, if so, the likelihood that such neuropathy is causally related to or aggravated by his diabetes.

The Veteran is seeking service connection for psychiatric problems that he characterizes as PTSD.  He reports that he experienced mental distress during and after service.  He does not state and records do not show that he had mental health treatment during service or soon after service.  In recent years, he has had psychiatric treatment, including inpatient treatment.  Clinicians have considered a possibility of PTSD, and have provided diagnoses including depression and bipolar disorder.  The Veteran has not had a VA examination that addressed his psychiatric disorder service connection claim.  The Board will remand the issue for a VA mental disorders examination.  The examination is to include review of the claims file and diagnosis of any current psychiatric disorders.  The examination also is to include opinion as to the likelihood that any current disorder began during service or developed as a result of events during service.  If the examiner finds that the Veteran has PTSD, the examiner is to provide an opinion as to whether the PTSD is related to events that the Veteran reports occurred during service.

In 2009, the RO found that the information the Veteran provided about events during his service was insufficient to request from a service department agency a search of records to help corroborate reported events.  Since then, the Veteran has made additional statements about events during his service.  If on remand the VA examiner concludes that the Veteran has PTSD, the RO should take additional steps as needed to clarify and seek corroboration of the reported stressors.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify dermatologists who have treated him since his 1967 separation from service.  Request records of treatment of the Veteran from each dermatologist the Veteran identifies.  Associate those treatment records with the claims file.

2.  Schedule the Veteran for a VA skin examination to address the claim of service connection for skin disorders.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to provide diagnoses for any current skin disorders, including, but not limited to, any rashes, basal cell carcinomas, or residuals of basal cell carcinoma removal.  Ask the examiner to specifically state whether or not the Veteran has porphyria cutanea tarda, chloracne, or other acneform disease consistent with chloracne.  For each current skin disorder or skin disorder residual, ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is causally related to disease, injury, or other events in service.  Ask the examiner to explain the conclusions reached.

3.  Schedule the Veteran for a VA diabetes or neurology examination to address the claim of service connection for peripheral neuropathy of the lower extremities secondary to diabetes.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to provide a diagnosis as to whether the Veteran has peripheral neuropathy in either or both lower extremities.  Ask the examiner to provide opinions, if peripheral neuropathy is present, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's diabetes directly or proximately causes, or aggravates, the peripheral neuropathy.  Ask the examiner to explain the conclusions reached.

4.  Schedule the Veteran for a VA mental disorders examination to address the claim of service connection for psychiatric disability including PTSD.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to provide diagnoses for any current psychiatric disorders.  Ask the examiner to provide, for each current psychiatric disorder, an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is causally related to the Veteran's service, including experiences during service that he reports.  Ask the examiner to explain the conclusions reached.

5.  If, in the VA mental disorders examination held pursuant to this remand, the examiner concludes that the Veteran has PTSD, take steps as needed to clarify and seek corroboration of the Veteran's reported in-service stressors.

6.  Thereafter, review the expanded record and consider the remanded claims.  If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


